IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,791-01


FARON TODD, Relator

v.

BOWIE COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 05F0376-202 IN THE 5TH JUDICIAL DISTRICT COURT
FROM BOWIE COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 5th Judicial District Court of Bowie County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Bowie County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus in
Bowie County. Should the response include an order designating issues, proof of the date the district
attorney's office was served with the habeas application shall also be submitted with the response. 
This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response. Such response shall be submitted within 30 days of the date
of this order.


Filed: October 27, 2010
Do not publish